DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement 
The Information Disclosure Statements (IDS) filed 10/27/2020 have been placed in the application file and the information referred to therein has been considered. 
Drawings
The drawings received 10/27/2020 are acceptable for examination purposes.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 and 15  are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claims 1 and 15 it is not clear what recited limitation “polymer electrolyte having formula (I) or (II)”  the polymer electrolyte comprising compound of formula (I) or (II) or  consisting of  compound of formula (I) or (II)?  For examination purposes said limitation is interpreted as “comprising”. Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55,44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).
 In addition, limitation fluorinated alkyl seems to be broad and , as such, indefinite. C3 alkyl? C100-alkyl? A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus.  Regents of the University of California v. Eli Lilly & Co., 119 F3d 1559, 1569, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).
Claims 9 , 12 and 20 recite  the limitation "the ionic conductivity”. Claims 4,5, 14 and  17 recite” the equivalent weigh”.  Claims  9 , 12 and 20 and 4,5, 14 and  17 rdepend from claims 1, 11 and 15 respectively . Neither of said claims recite ‘an ionic conductivity” or “an  equivalent weight”.   There is insufficient antecedent basis for this limitation in the claim.
In claim 2 it is not clear how proton can be a metal.
Claims 2-10 and 16-20 depend from claims 1 and 15 and fall therewith. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 11, 12 and 13   are  rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated  by Journal of The Electrochemical Society, 151 (9)  A1363-A1368 (2004) to Geiculescu (Geiculescu). 
Regarding claims 11 and 12, Geiculescu discloses a polymer electrolyte (Abstract)  comprising  compound of Formula (A) :
	
	
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Compound A


Regarding claim 12, Geiculescu discloses wherein the ionic conductivity of the single-ion polymer electrolyte in a solid-state battery is above 10-4 S/cm (Fig. 6,7).
Claim  14  is  rejected under 35 U.S.C. 102(a) (1)  as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Geiculescu et. al. Journal of The Electrochemical Society, 151 (9)  A1363-A1368 (2004) (Geiculescu). 
Regarding claim 14, Geiculescu discloses the invention as discussed above as applied to claim 11 and incorporated therein. Since the polymer electrolyte structure  of Geiculescu is substantially similar to instantly claimed structure of the polymer electrolyte,  an  equivalent weigh is inherently inside  of the claimed range. Products of identical chemical composition cannot have mutually exclusive properties, and thus, the claimed property (i.e. the specific output energy density), is necessarily present in the prior art material.  The courts have held that “[p]roducts of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.
Alternatively,  it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the equivalent weight of the polymer electrolyte of Geiculescu by varying “n” in order to enhance  in the number of charge carriers in the solid polymer electrolytes, thereby increasing ionic conductivity.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims  1-10 and 15-18 and 20   are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0337064 to Yang (Yang) in view of  Geiculescu  et. al. Journal of The Electrochemical Society, 151 (9)  A1363-A1368 (2004), further in view WO9907676A to Heider (Heider).	
Regarding claims 1 and 15, Yang   discloses a perfluorinated electrolyte material comprising a compound of  the following structure F-SO2-((CF 2)4-SI)m -(CF2)4-SO2-F  (compound B, para 81, m=2, re claims 2, 3 and 16).  Yang  also teaches that such product can be acidified  to produce -SO3H containing group (para 76)  and such polymer produce increased proton conductivity. Yang  does not expressly disclose  wherein the obtained compound contain metal cation
Geiculescu teaches  a polymer electrolyte (Abstract)  comprising  compound of Formula (A), containing more than one Li (re claim 2,3 and 16). Geiculescu also teaches that such structure can enhance the number of charge carriers in the solid polymer electrolytes, thereby increasing ionic conductivity. 
Heider teaches a PROCESS FOR PREPARING PERFLUOROALKANE-1-SULFONYL (PERFLUOROALKYLSULFONYL) IMIDE-N-SULFONYL- CONTAINING METHANIDES, IMIDES AND SULFONATES, AND PERFLUOROALKANE-1-N- SULFONYLBIS(PERFLUOROALKYLSULFONYL) METHANIDES and use prepared compounds in electrolyte system for electrochemical devices (Title, Abstract).  Heider teaches a method for preparation compounds of Formula (V, VII):

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

n=1-3
Heider also teaches compounds V and VII can be  obtained by routine saponification as described in Scheme 1, routed  A and C. Therefore,  it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the polymer electrolyte comprising  compound B of Yang  more than one lithium cation  as taught by Geiculescu using  known method disclosed by Heider, in order enhance the number of charge carriers in the solid polymer electrolytes, thereby increasing ionic conductivity. 
Regarding claims 3,6 and 16, Yang discloses compound B.
Regarding claims 9 and 20, modified Yang discloses wherein the ionic conductivity of the single-ion polymer electrolyte in a solid-state battery is above 10-4 S/cm (Geiculescu Fig. 6,7).
Regarding claims 4, 5 and 17 , modified Yang discloses the invention as discussed above as applied to claims 1 and 15 and incorporated therein. Modified Yang does not expressly disclose wherein an  equivalent weight of the single-ion polymer electrolyte is 200 g/mol to 400 g/mol. In addition, Yang teaches that the equivalent weight depend from condition of preparation.  Yang discloses that the  equivalent weight is a result effective variable. It has been held by the courts that discovering an optimum value or workable ranges of a result-effective variable involves only routine skill in the art, and thus not novel. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). See MPEP 2144.05.  It would have been obvious to one of ordinary skill of art at the time the invention was filed  to optimize preparation condition  to produce the electrolyte  with desired equivalent weight in order enhance the number of charge carriers in the solid polymer electrolytes, thereby increasing ionic conductivity.
Regarding claim  8, Yang discloses wherein m is less than or equal to 10 and the single-ion polymer electrolyte is grafted onto a polymer backbone, cross-linked via a cross-linking agent, copolymerized with another polymer, or blended with another polymer (Structure 1, para 18-20).
Regarding claims 6, modified Yang discloses the invention as discussed above as applied to claim 1 and incorporated therein. Yang does not expressly disclose wherein m is greater than 10 such that a film form. However,  one skilled in the art would appreciate that physical state of polymer depend from its composition and number of elemental units. It would have been obvious to one of ordinary skill of art at the time the invention was filed  to optimize starting material (materials) composition  to produce the electrolyte  with desired physical state  in order enhance the number of charge carriers in the solid polymer electrolytes, thereby increasing ionic conductivity.
Allowable Subject Matter
Claim 19 is  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The closest prior art od record- US 2015/0337064, WO990767 and Geiculescu  et. al. Journal of The Electrochemical Society, 151 (9)  A1363-A1368 (2004) fail to teach or suggest each and every limitation of claim 19.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER USYATINSKY whose telephone number is (571)270-7703. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 5712721330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Alexander Usyatinsky/Primary Examiner, Art Unit 1727